Title: From Benjamin Franklin to Jane Mecom, 23 February 1769
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Feb. 23. 1769
I have received your kind Letters of Sept. 26. Oct. and Nov. 7. That of Sept. 26. is directed to my Wife, but she sent it to me, I suppose that I might see your Opinion of Mr. Bache: I am glad you approve the Choice they have made. I write a few Lines to Mr. Leadly: I cannot say much on that Subject till I see Mr. Foxcroft, whom I now expect daily. I am glad Major Small call’d on you. He is a Man I much esteem, as I do his Brother with whom I am intimately acquainted here. My best Respects to him.
Your Political Disputes I have no Objection to if they are carried on with tolerable Decency, and do not become outrageously abusive. They make People acquainted with their Rights and the Value of them. But your Squabbles about a Bishop I wish to see speedily ended. They seem to be unnecessary at present, as the Design of sending one is dropt; and if it were not dropt, I cannot think it a matter of such Moment as to be a sufficient Reason for Division among you, when there never was more need of your being united. I do not conceive that “Bishops residing” in America, would either be of such Advantage to Episcopalians, or such Disadvantage to Anti-episcopalians as either seems to imagine. Each Party abuses the other, the Profane and the Infidel believe both sides, and enjoy the Fray; the Reputation of Religion in general suffers, and its Enemies are ready to say, not what was said in the primitive Times, Behold how these Christians love one another, but, Mark how these Christians HATE one another! Indeed when religious People quarrel about Religion, or hungry People about their Victuals, it looks as if they had not much of either among them.
The Money you sent Mrs. Stevenson by Capt. Foulger came safe to hand. You have given no fresh Orders for Goods, or she would have comply’d with them. And she does not care to send any on her own Guess, especially as the late Proceedings here against America, may possibly strengthen the Resolutions of your People against wearing the Trumpery Finery of this Country, and make such Goods as you us’d to write for (if Goods they may be called) unsaleable. But as I had before discharg’d your Account for you, you may look on this Money as so much of yours in her Hands, and order it in what you please.
You will see by the inclos’d that your Town and Province has still some Friends in P——t. But their Endeavours have hitherto been attended with little Success. My best Wishes attend you, being ever Your affectionate Brother
B Franklin

P.S. There has lately been a new Edition of my philosophical Papers here. I send Six Copies to you, which I desire you would take care to have delivered as directed. There is one for your Trouble.
